t c memo united_states tax_court estate of paul mitchell deceased patrick t fujieki executor petitioner v commissioner of internal revenue respondent docket no filed date david wing keong wong miriam louise fisher karen l hirsh and melvin ef lefkowitz for petitioner henry ef o’neill alan summers and paul g robeck for respondent this memorandum opinion supplements our memorandum opinion in estate of mitchell v commissioner tcmemo_1997_ vacated and remanded 250_f3d_696 9th cir -- - supplemental memorandum opinion jacobs judge this case is before us on remand from the court_of_appeals for the ninth circuit 250_f3d_696 9th cir affg 103_tc_520 and vacating and remanding tcmemo_1997_461 the court_of_appeals has directed us to shift the burden_of_proof to respondent regarding the determination of additional taxes and to explain our valuation of stock included in decedent’s estate for purposes of federal estate_tax consistent with the standards established in 142_f3d_1133 9th cir revg and remanding tcmemo_1996_ we incorporate herein the findings_of_fact set forth in estate of mitchell v commissioner tcmemo_1997_461 by this reference for ease of understanding we herein summarize the relevant facts from that opinion as well as set forth additional findings_of_fact for the purpose of deciding the issue on remand the stipulations and exhibits are also incorporated herein by this reference background t on remand in leonard pipeline contractors v commissioner tcmemo_1998_315 affd without published opinion 210_f3d_384 9th cir we reentered our decision - paul mitchell mr mitchell or decedent died on date among the assets included in mr mitchell’s taxable_estate were big_number shares of john paul mitchell systems common_stock held by the paul mitchell trust the trust a revocable_trust established by mr mitchell it is our determination of the value of those shares at the moment of mr mitchell’s death that is the subject of the remand in mr mitchell and john paul jones dejoria joined together to market mr mitchell’s hair care products particularly the sculpting lotion through professional-only hair salons on date messrs mitchell and dejoria formed paul mitchell systems inc the name of the corporation was subsequently changed to john paul mitchell systems jpms messrs mitchell and dejoria granted jpms all proprietary and distribution rights to the hair and skin products that mr mitchell had developed including the products’ trademark service_mark or other intellectual_property rights jpms’s bylaws provided for a board_of directors the board consisting of four directors and cumulative voting for the election of directors however from until date mr mitchell mr dejoria and peter langenberg were the only board members on date mr langenberg resigned and jeanne braa was elected to replace him from until date mr mitchell served as president of jpms mr dejoria served as chairman of the board chief_executive_officer chief financial officer and secretary jpms adopted a fiscal_year ending july beginning with the fiscal_year ended date the corporation elected subchapter_s status for federal_income_tax purposes as of date the stock in jpms had not been registered under any securities law moreover neither mr dejoria nor mr mitchell had ever contemplated such a registration or a public offering of jpms’s common_stock jpms products were sold only through professional salons mr mitchell was the heart of jpms’s connection to hair stylists who were the foundation for jpms’s marketing strategy of promoting and selling products that mr mitchell developed mr mitchell was jpms’s creative trendsetter and his hair sculpting technique revolutionized hair styling mr mitchell was the focal point of jpms’s advertising in jpms began using photographs of mr mitchell in its advertising mr dejoria ran the daily operations at jpms making all management decisions and having all managers reporting directly to him mr mitchell however had the last word on all policy matters jpms was known for its styling products over the years jpms developed into a major force in the hair care industry with brand - recognition by the consuming public a sophisticated distribution network and hundreds of hair stylists trained in the use of the company’s products from through date jpms’s share of the salon-only market in comparison with those of its chief competitors improved every year in date jpms was among the top five companies in the salon-only market from jpms’s inception until mr mitchell’s death in date neither mr mitchell nor mr dejoria had any formal contract with jpms regarding compensation instead they set sales and profitability goals for jpms at the beginning of each fiscal_year thereafter in september or october of each year they divided equally the company’s available income for fiscal years ended date through messrs mitchell and dejoria each received the following payments from jpms fye salary management fees total ---- ---- 1dollar_figure ---- ---- big_number ---- ---- big_number dollar_figure dollar_figure big_number big_number big_number big_number payments to messrs mitchell and dejoria for this year were not broken down into salary or management fees jpms characterized these payments as compensation_for services rendered between date and date jpms paid mr mitchell dollar_figure which jpms characterized as compensation_for services rendered for fiscal_year messrs mitchell and dejoria agreed that each of them would receive a dollar_figure million annual salary and a dollar_figure million management fee the jpms board approved these compensation amounts on date from the inception of jpms until the moment of mr mitchell’s death the only dividend declared by jpms was for its fiscal_year ended date the dividend was originally set at dollar_figure million but the dividend was subseguently raised to dollar_figure million robert taylor was president and chief_executive_officer of minnetonka corp minnetonka a publicly traded company as chairman mr taylor was responsible for minnetonka’s strategic acquisitions mr taylor initiated discussions with mr dejoria in the fall of jpms’s fiscal_year when jpms’s' sales were approximately dollar_figure million mr taylor informed mr dejoria that minnetonka was willing to pay dollar_figure million to acquire all of the jpms stock assuming officers’ salaries were revised mr taylor regarded the level of compensation_for messrs mitchell and dejoria as too high he considered a more appropriate level of compensation to be in the dollar_figure to dollar_figure million range including performance bonuses mr dejoria insisted on a dollar_figure million acquisition price mr taylor refused to raise minnetonka’s bid and the negotiations were terminated in the fall of mr taylor again approached messrs dejoria and mitchell at the time jpms’s sales were in the dollar_figure million range mr taylor offered dollar_figure million to acquire all of the jpms stock the proposed acquisition price assumed that mr dejoria would continue managing jpms mr mitchell would continue promoting the products for at least months to years and both messrs mitchell and dejoria would be compensated in salary and stock at a level paid to officers of other minnetonka subsidiaries such as calvin klein mr dejoria did not accept minnetonka’s dollar_figure million offer he believed that minnetonka was just a little short every time mr dejoria represented to mr taylor that he had received from the gillette co gillette a dollar_figure million offer plus a royalty of percent of sales for life mr taylor informed mr dejoria that he could not match gillette’s offer sales discussions with minnetonka thus ended kpmg peat marwick or one of its predecessors certified jpms’s audited financial statements jpms’s net sales and net_income after taxes for fiscal years ended date through inclusive were as follows fyr net sales net_income after taxes dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the audited financial statements for the years ended date and state this amount as dollar_figure until approximately date mr mitchell’s health had been good in date he was hospitalized and diagnosed as having pancreatic cancer thereafter his pancreas spleen gall bladder and a portion of his stomach were surgically removed he remained in the hospital until date undergoing additional surgeries and medical procedures including radiation therapy although follow-up tests revealed no evidence of metastasis a date blood test raised a possibility of a recurrence of cancer but the test was inconclusive although mr mitchell continued his roles as the jpms creative force spokesman and executive his medical_condition prevented him from working or performing at hair shows until approximately date in date tests revealed a recurrence of cancer physicians encouraged mr mitchell to begin chemotherapy but he refused mr dejoria avoided disclosing the severity of mr mitchell’s illness to quell any fears about the uncertainty of jpms’s future without mr mitchell - to a degree the advertising campaign which was shot in november or date still focused on mr mitchell however mr dejoria and jpms began shifting emphasis away from mr mitchell as an individual and towards the products themselves during the latter part of mr mitchell’s illness messrs dejoria and mitchell discussed mr dejoria’s future compensation mr dejoria promised mr mitchell that in the event of mr mitchell’s death he would reduce his management fee from dollar_figure million to dollar_figure million for jpms’s fiscal_year ending date however mr dejoria’s dollar_figure million salary for that year was to remain intact mr mitchell died on date at the age of as of date the common_stock of jpms was owned as follows number of shares percent mr dejoria big_number dollar_figure the trust big_number dollar_figure ms braa dollar_figure angus mitchell’ dollar_figure total big_number dollar_figure ms braa and angus mitchell mr mitchell’s son acquired their shares by gift from mr mitchell on date patrick fujieki trustee of the trust and michaeline re were elected to the jpms board the board thu sec_2 ms re an attorney joined jpms on date as vice president and general counsel to oversee the correction of certain operational problems on date she became jpms’s continued -- - comprised mr dejoria ms braa mr fujieki and ms re at this time the trust was the shareholder of record of dollar_figure percent of the outstanding common shares of jpms of which percent was to be transferred to mr dejoria in accordance with the terms of mr mitchell’s will and trust in date mr fujieki in his capacities as director of jpms trustee for the trust and executor of mr mitchell’s estate asked to inspect the jpms corporate records and financial information on date representatives of mr fujieki were permitted to review jpms’s financial records but were not allowed to make copies before permitting mr fujieki’s representatives to review its financial records jpms required mr fujieki and his’ representatives to execute confidentiality agreements mr fujieki continually questioned the actions of the jpms board at its meetings and the accuracy of the corporate minutes beginning date through at least date james ukropina esq outside legal counsel for jpms attended the jpms board meetings mr dejoria assumed many of mr mitchell’s corporate responsibilities following mr mitchell’s death between april and date jpms paid mr dejoria dollar_figure as compensation continued chief operating officer - for services rendered to jpms for jpms’s fiscal_year ended date mr dejoria agreed to reduce his management fee from dollar_figure million to dollar_figure million as promised to mr mitchell mr dejoria also received dollar_figure million in salary for that year in summary jpms paid mr dejoria the following amounts for fiscal years ended date through fyr amount dollar_figure big_number big_number big_number big_number jpms characterized these payments as compensation_for services rendered from date through mr fujieki repeatedly requested that the board retain an independent compensation consultant to consider the reasonableness of mr dejoria’s compensation the board rejected mr fujieki’s requests at this time tension began to mount among members of the board in late mr fujieki retained coopers lybrand to determine a reasonable level of compensation_for mr dedjoria coopers lybrand preliminarily determined that a reasonable level of compensation was within the range of dollar_figure to dollar_figure million with a possible dollar_figure million ceiling at the date board meeting the board approved mr dejoria’s compensation pincite percent of jpms’s gross_sales not to exceed dollar_figure million per year for jpms’s fiscal years ended date through mr fujieki objected to this approval by the board in date mr fujieki brought suit against mr dejoria ms re and jpms on the trust’s behalf alleging that mr dejoria’s compensation was excessive in date the litigation between the trust and jpms was settled the jpms board and shareholders as well as the court approved the settlement agreement on its estate_tax_return the estate valued the trust’s interest in the big_number shares of jpms common_stock at the moment of decedent’s death at dollar_figure million in the notice_of_deficiency respondent determined that the fair_market_value of the trust’s interest in the big_number shares of jpms common_stock at the moment of death was dollar_figure million accordingly respondent determined that the value of the gross_estate should be increased by dollar_figure million the estate filed a petition in this court challenging respondent’s moment--of--death valuation for the trust’s big_number shares of jpms common_stock in this court’s opinion tcmemo_1997_461 we held that the value of decedent’s interest was dollar_figure as of the moment of his death we calculated this amount as follows value of jpms at the moment immediately prior to mr mitchell’s death dollar_figure less discount to reflect the loss of mr mitchell to jpms big_number value of jpms at the moment of mr mitchell’s death big_number percent of trust’s interest in jpms xx dollar_figure value of trust’s interest in jpms before discounts big_number discount for lack of marketability and minority interest big_number big_number discount for possibility of lawsuit big_number value of trust’s interest in jpms after discounts big_number on appeal the court_of_appeals for the ninth circuit vacated our decision and remanded the case for findings to explain our valuation more specifically the court_of_appeals stated that it is unclear whether a 35-percent combined discount for lack of control and lack of marketability falls within a range that is supported in the record additionally the court_of_appeals directed us to shift the burden_of_proof to respondent pursuant to the mandate of the court_of_appeals we shift the burden_of_proof to respondent consequently respondent has the burden of proving by a preponderance_of_the_evidence the existence and the amount of the deficiency 266_f2d_5 9th cir remanding tcmemo_1957_172 the deficiency in this case is attributable to the valuation of big_number shares of jpms common_stock at the moment of decedent’s death on its estate_tax_return the estate valued the shares at dollar_figure million thus respondent must prove by a preponderance_of_the_evidence that the value of the shares at the moment of decedent’s death was greater than dollar_figure million with the discussion that follows we attempt to provide the court_of_appeals with a reasoned account of how we reach our valuation conclusion in this case mindful that the burden of persuasion is on respondent discussion fair_market_value for federal estate and gift_tax purposes is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 411_us_546 93_tc_529 sec_20_2031-1 estate_tax regs sec_25_2512-1 gift_tax regs the standard is objective it uses a hypothetical willing buyer and willing seller see 680_f2d_1248 9th cir 94_tc_193 however the hypothetical sale should not be constructed in a vacuum isolated from the actual facts that affect the value of the stock 79_tc_938 -- - when valuing unlisted stock it may be appropriate to apply a discount for lack of marketability a discount for a minority interest or a premium for control discounts for lack of marketability and lack of control are conceptually distinct when valuing stock of closely held corporations estate of newhouse v commissioner supra pincite the distinction between the two discounts is succinctly stated in estate of andrews v commissioner supra pincite the minority shareholder discount is designed to reflect the decreased value of shares that do not convey control of a closely_held_corporation the lack of marketability discount on the other hand is designed to reflect the fact that there is no ready market for shares in a closely_held_corporation although there may be some overlap between these two discounts in that lack of control may reduce marketability it should be borne in mind that even controlling shares in a nonpublic corporation suffer from lack of marketability because of the absence of a ready private_placement market and the fact that flotation costs would have to be incurred if the corporation were to publicly offer its stock a control premium may be appropriate when valuing a large block of stock a control premium represents the additional value associated with the shareholder’s ability to control the corporation by dictating its policies procedures or operations 88_tc_1577 revrul_59_60 1959_1_cb_237 application of a premium for control is based on the principle that the per-share value of minority interests is less than the per-share value of a controlling_interest estate of salsbury v - commissioner tcmemo_1975_333 a premium for control is generally the percentage by which the amount_paid for a controlling block of shares exceeds the amount which would have otherwise been paid for the shares if sold as minority interests id although generally the minority discount is the inverse of the control premium rakow_ v commissioner tcmemo_1999_177 the control premium which is added to the majority block might be less than the proper minority discount to be attributed to a minority of the shares estate of chenoweth v commissioner supra pincite0 whether a premium for control a discount for a minority interest or a discount for lack of marketability should be applied in valuing nonpublicly traded closely held stock depends on the valuation method employed in reaching the unadjusted value of the stock the approach or approaches used in the valuation each lead to a value with certain characteristics control minority marketable nonmarketable and so on x the characteristics of the value produced by the approach dictate to a large degree the premiums and or discount s appropriate for the standard and premises of value being sought pratt et al valuing a business the analysis and appraisal of closely held companie sec_303 3d ed the market approach comparable companies analysis is based on comparisons with publicly traded stocks and derives a value based on publicly traded minority shares thus the method - provides a marketable minority ownership indication of value id pincite under this method a discount from the listed value is typically warranted in order to reflect the lack of marketability of the unlisted stock mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir if the stock to be valued by the market approach represents a minority interest no discount for the lack of control is applied because the method reflects a minority interest if on the other hand the stock represents a control interest a control premium is warranted in order to reflect the increased value over the minority value determined under the market valuation method estate of desmond v commissioner tcmemo_1999_76 a discounted economic_income approach can produce either a control value or a minority value depending on the assumptions used in determining the economic_income projections and the discount rate where the method used values the stock as if it were a controlling_interest no control premium is necessary because the control aspect has already been accounted for within the unadjusted value pratt supra pincite the most common example of economic_income projections that would lead to a minority or control value is whether or not owners’ compensation is adjusted to reflect value of services rendered id pincite -- - generally if the inputs in the valuation model reflect changes that only a control owner would or could make eg changed capital structure reduced oowner’s compensation and so on then the model would be expected to produce a control value if the economic_income projections merely reflect the continuation of present policies then the model would be expected to produce a minority value id pincite under a discounted cashflow analysis a discount rate based on a traditional capital_asset pricing model relates to marketable minority ownership in the investment to be valued issues of control and lack of marketability are usually treated separately rather than incorporating them in the discount rate id pincite- if an indication of value is developed on the basis of acquisition data applying a minority interest discount is usually appropriate when valuing a minority ownership_interest id pincite however if the benchmark for the estimated sale price is valuation multiples observed in acquisitions of public companies data indicate that valuation multiples for acquisitions of private companies tend to be less id pincite in this case the parties relied on expert testimony to establish the fair_market_value of the trust’s big_number shares of jpms as of the moment of decedent’s death the estate offered the expert reports and testimony of george b weiksner and kenneth w mcgraw and respondent offered the report and testimony of martin d hanan to establish the value of the stock all three experts created earnings models that generally served as the bases of their analyses and all experts used comparable companies discounted cashflow and or comparable acquisitions analyses the experts treated their comparable companies analyses as the estimated publicly traded value of the minority interest of jpms stock to determine an initial value of the company before applying discounts for lack of marketability in deriving their earnings models all the experts made adjustments to jpms’s financial data most significant were adjustments or lack thereof to mr dejoria’s compensation the estate’s experts messrs weiksner and mcgraw assumed that mr dejoria’s compensation would be dollar_figure million in and dollar_figure million thereafter respondent’s expert mr hanan created three models the initial model assumed that a 49-percent shareholder could negotiate a reduction in mr dejoria’s compensation to dollar_figure million respondent also offered the report and testimony of e james brennan to evaluate the reasonable level of compensation_for services provided by messrs mitchell and dejoria before mr mitchell’s death and to make an estimate of the reasonable level of compensation_for mr dejoria for the fiscal years following mr mitchell’s death mr brennan opined that the amounts messrs mitchell and dejoria paid themselves for the fiscal years were far greater than the maximum amounts paid to comparable top executives at equivalent enterprises for employee services mr brennan concluded that the maximum level of reasonable_compensation for mr dejoria for would range between dollar_figure and dollar_figure on the basis of projections of an increase in sales revenue for those years - - per year the second assumed compensation of dollar_figure million and the third assumed compensation of dollar_figure million in and dollar_figure million thereafter another significant difference in the experts’ analyses was the discount rates used by the experts in their discounted cashflow analyses messrs hanan and weiksner determined that jpms’s weighted average cost of capital wacc wa sec_15 percent mr hanan used the percent wacc as his discount rate mr weiksner used discount rates between and percent to take into account jpms’s smaller size mr mcgraw determined jpms’s wacc pincite percent and used a discount rate of percent mr mcgraw attributed percent to jpms’s smaller size and percent to reflect individual risk associated with jpms the individual risk specified by mr mcgraw was the limited number of prospective purchasers for the stock due to the size of the investment the minority interest status of the block of stock and the control exercised by mr dejoria the enterprise values in millions of dollars determined by the experts under their comparable companies and discounted cashflow analyses are shown in the following table --- - enterprise value dejoria comparable discounted expert compensation companies cashflow hanan dollar_figure dollar_figure s227 hanan hanan weiksner mcgraw under their comparable companies analyses messrs weiksner and mcgraw applied a 45-percent discount to reflect lack of marketability mr mcgraw also applied the 45-percent lack of marketability discount in his discounted cashflow analysis he did not apply a minority interest discount or assert that the value reflected a premium for control mr weiksner opined that his discounted cashflow analysis produced a control value that demonstrated a 34-percent control premium over the comparable companies value and confirmed his valuation under the comparable companies analysis mr hanan applied a 30-percent discount for lack of marketability from the value determined under both his comparable companies approach and his discounted cashflow analysis mr weiksner applied a 10-percent extraordinary risk discount to jpms’s comparable companies value this discount accounted for the approximate cost of replacing mr mitchell’s services that was estimated in the projections of jpms’s operating_expenses operational difficulties dependence on mr dejoria and difficulty in maintaining future growth - mr weiksner valued the trust’ sec_49 04-percent interest in jpms common_stock big_number shares at dollar_figure to dollar_figure with a midpoint value of dollar_figure mr mcgraw’s comparative companies analysis resulted in a dollar_figure million value for the big_number shares of jpms common_stock his discounted cashflow analysis resulted in a dollar_figure million value for the big_number shares of jpms common_stock mr hanan determined an dollar_figure million fair_market_value for the big_number shares of jpms common_stock under his comparable companies analysis although mr hanan proposed an dollar_figure million fair_market_value for the big_number shares of jpms common_stock he conceded that because of a likely disagreement between the buyer seller and mr dejoria over mr dejoria’s compensation and the possibility of litigation the value of the subject stock could be as high as dollar_figure million and as low as dollar_figure million expert witness reports may help the court understand an area requiring specialized training knowledge or judgment snyder v commissioner t c pincite we may be selective in deciding what part of an expert witness’s report we will accept 304_us_282 86_tc_547 the purpose of expert testimony is to assist the trier of fact to understand evidence that will determine the fact in issue 92_tc_101 an expert has a duty to the court that - - exceeds his duty to his client the expert is obligated to present data analysis and opinion with detached neutrality and without bias 94_tc_570 in the context of valuation cases experts lose their usefulness and credibility when they merely become advocates for the position argued by a party laureys v commissioner supra pincite 74_tc_441 when an expert displays an unyielding allegiance to the party who is paying his or her bill we generally will disregard that testimony as untrustworthy estate of halas v commissioner supra laureys v commissioner supra where experts offer divergent estimates of fair_market_value we decide what weight to give these estimates by examining the factors they used in arriving at their conclusions 38_tc_357 we have broad discretion in selecting valuation methods 640_f2d_249 9th cir affg on this issue and revg in part tcmemo_1978_191 and the weight to be given the facts in reaching our conclusion 202_f2d_105 2d cir affg a memorandum opinion of this court we have considered all of the testimony before us as well as the expert witness reports and have weighed all other relevant -- - factors all of the expert reports in this case are subject_to criticism mr weiksner describes his discounted cashflow analysis as an estimation of the company’s value that presumes certainty of outcome and control of the company’s cash flows consequently he asserts that the method results in an estimate of value that is substantially higher than the public enterprise value of the company determined under his comparable companies analysis similarly mr weiksner opines that his comparable acquisitions analysis generates control values that include a significant premium to public values in his discounted cashflow and comparable acquisitions analyses however mr weiksner assumed mr dejoria’s compensation would be dollar_figure million in and dollar_figure million thereafter that assumption clearly presupposes lack of control and shows a minority interest value rather than demonstrating a 34-percent control premium we find that mr weiksner’s discounted cashflow analysis demonstrates the inaccuracy of the comparable companies method of valuing the stock in this case mr mcgraw also set mr dejoria’s compensation at dollar_figure million in and dollar_figure million thereafter mr mcgraw properly did not claim that the value he determined under the discounted cashflow analysis demonstrates a control premium in setting his discount rate pincite percent however he attributed percent to the individual risk described by mr mcgraw as the limited number of - - prospective purchasers for the stock due to the size of the investment the minority interest status of the block of stock and the control exercised by mr dejoria the individual risk reflects lack of marketability we find that increasing the discount rate to reflect this individual risk in addition to applying a large separate discount for lack of marketability results in an undervaluation of the stock we are of the opinion that here the comparable companies and discounted cashflow methods which are theoretical valuation methods are not appropriate we did not use them because there were real-world acquisition offers by minnetonka and gillette and the discounted cashflow and comparable companies analyses as determined by the estate’s experts produced theoretical values for jpms that were substantially less than these real-world acquisition offers while listed market prices are the benchmark in the case of publicly traded stock recent arm’s-length transactions generally are the best evidence of fair_market_value in the case of unlisted stock see estate of andrews v commissioner t c pincite 73_tc_266 estate of branson v commissioner tcmemo_1999_231 in estate of mitchell v commissioner tcmemo_1997_461 we began our analysis by placing a dollar_figure million value on jpms at the moment immediately prior to mr mitchell’s death in determining - - this value we considered all the evidence but gave the greatest consideration to minnetonka’s real-world dollar_figure million offer in the fall of which mr dejoria found a little short and the gillette offer of dollar_figure million this value represents the acquisition value of all the nonpublicly traded stock of jpms in estate of mitchell v commissioner f 3d pincite the court_of_appeals stated acquisition value and publicly traded value are different because acquisition prices involve a premium for the purchase of the entire company in one deal such a lumpsum valuation was not taken into account when the minority interest value of the stock was calculated by the experts in general the acquisition price is higher resulting in an inflated tax consequence for the bstate in reaching our valuation determination we were and are mindful that in general a publicly traded value determined under the comparable companies analysis represents a minority marketable value moreover we were and are mindful that acquisition value if determined by reference to acquisitions of publicly traded companies reflects a premium over the publicly traded value it produces a control marketable value that is greater than the minority marketable publicly traded value tf the acquisition price of publicly traded companies is used to value a minority interest in a closely_held_corporation discounts for both lack of marketability and lack of control would apply the real-world acquisition value of dollar_figure million we applied in this case is the acquisition value based on an offer to purchase o7 - all of the stock of jpms which is not publicly traded the acquisition value based on that offer reflects the fact that there is no ready market for shares in jpms a closely_held_corporation as we pointed out in estate of andrews v commissioner t c pincite even controlling shares in a nonpublic corporation suffer from lack of marketability because of the absence of a ready private_placement market and the fact that flotation costs would have to be incurred if the corporation were to publicly offer its stock the dollar_figure million acguisition value reflects a control nonmarketable value therefore a discount for lack of marketability of jpms stock from the value determined by reference to the offer to purchase the jpms stock is not appropriate because we used the real-world acquisition control nonmarketable value of dollar_figure million for the entire company we were not convinced that the combined discounts opined by the experts in their theoretical values are appropriate those combined rates would apply an additional separate to 40-percent discount for lack of marketability to a value that reflects that lack of marketability in effect doubling the discount we recognize however that there may be some overlap between discounts for a minority interest and for lack of marketability in that lack of control may reduce marketability mr weiksner applies a larger lack of marketability discount for minority interests than for a controlling_interest in his report he - - opines that a larger illiguidity and private company discount always applies to a minority shareholding of stock than to a control shareholding of that same stock because the minority holder does not have the same access to information and ability to create liguidity as a control holder has in this case because the acquisition price includes the discount for lack of marketability we were and remain of the opinion that it is more appropriate to account for any lack of marketability attributable to the minority interest in the minority discount we apply which for lack of a better term we have referred to as the combined discount mr mcgraw in setting his discount rate under his discounted cashflow analysis attributed percent to the individual risk described by him as the limited number of prospective purchasers for the stock due to the size of the investment the minority interest status of the block of stock and the control exercised by mr dejoria mr mcgraw’s individual risk reflects lack of marketability specifically related to decedent’s minority interest we have increased the minority discount by percentage points to reflect this additional lack of marketability mr hanan’s discounted cashflow analysis setting mr dejoria’s compensation at dollar_figure million resulting in a value of dollar_figure million reflects a control value of the enterprise his analysis setting mr dejoria’s compensation at dollar_figure to dollar_figure million resulting in an enterprise value of dollar_figure million reflects lack of control - - finally his analysis setting the compensation at dollar_figure million resulting in an enterprise value of dollar_figure million reflects some power but less than control we think that a comparison of those values demonstrates most accurately the difference between the value of control of the company the value of shares having some power and the value of shares lacking any control a comparison of these values supports a minority discount of percent for some power but less than control and percent for lack of any control the 04-percent interest in jpms to be valued in this case had significant_power this interest through the cumulative voting provision could elect at least one of three directors if there were four directors as provided for in the articles of incorporation decedent’s stock could elect two directors giving decedent’s stock power equal to that of mr dejoria mr weiksner acknowledges in his report that in some cases investors would consider a 04-percent shareholding adequate to influence or even control a company but cautions that an investor would have had no assurance of his ability to influence the management or disposition of the company except through cooperative means we find that a 29-percent discount for decedent’ sec_49 percent shareholding is appropriate to reflect some power but less than control we also find that here the minority discount should be increased by percentage points a total of percent to -- - reflect the additional lack of marketability attributable to a minority interest on the basis of a thorough review of the entire record before us we believe that we correctly arrived at a 35-percent discount rate that combines the lack of control and any additional lack of marketability attributable to that lack of control that is not reflected in the dollar_figure million control nonmarketable acquisition value the experts generally agreed that the most significant factors included the impact of mr mitchell’s death on the reputation of the company the costs of the dejoria litigation cashflow patterns the marketability of the estate’s minority ie noncontrolling interest of stock in the company and the overall competition in the hair care industry the dollar_figure million acquisition price reflects the cashflow patterns and the overall competition in the hair care industry we apply a 10-percent discount to the dollar_figure million to reflect the impact of mr mitchell’s death on the value of the corporation we apply a percent discount for lack of control and additional lack of marketability attributable to the minority interest finally we reduce the value of the 04-percent ownership_interest by dollar_figure to account for the possibility of litigation with mr ‘ this 10-percent discount is consistent with mr weiksner’s extraordinary risk discount - - dejoria thus we find that the value of the shares of stock at the moment of decedent’s death was dollar_figure we calculated this amount as follows value of jpms at the moment immediately prior to mr mitchell’s death dollar_figure less discount to reflect the loss of mr mitchell to jpms big_number value of jpms at the moment of mr mitchell’s death big_number percent of trust’s interest in jpms xx dollar_figure value of trust’s interest in jpms before discounts big_number discount for lack of marketability and minority interest big_number big_number discount for possibility of lawsuit big_number value of trust’s interest in jpms after discounts big_number to reflect the foregoing decision will be entered as previously entered on date
